

Exhibit 10.28


Loan No. 757420

MEZZANINE LIMITED GUARANTY
(Secured Loan)
THIS MEZZANINE LIMITED GUARANTY (“Guaranty”) is made as of January 14, 2014, by
KBS SOR PROPERTIES, LLC, [a Delaware limited liability company] (“Guarantor”),
in favor of SBAF MORTGAGE FUND I/LENDER, LLC, a Florida limited liability
company, its successors and assigns (“Lender”).
R E C I T A L S
A.
Pursuant to the terms of that certain Mezzanine Loan Agreement, dated as of the
date hereof, by and between KBS SOR Acquisitions XXVI, LLC, a Delaware limited
liability company (“Borrower”) and Lender (as the same may be amended, modified,
supplemented or replaced from time to time, the “Loan Agreement”), Lender has
agreed to loan to Borrower the principal sum of [Thirty Million Dollars
($30,000,000)] (the “Loan”) for the purposes specified in the Loan Agreement.

B.
The Loan Agreement provides that the Loan is evidenced by a Mezzanine Secured
Promissory Note in the principal amount of [Thirty Million Dollars
($30,000,000)] (as the same may be amended, modified or replaced from time to
time, the “Note”), executed by Borrower in favor of Lender, and is further
evidenced by the documents described in the Loan Agreement as the “Loan
Documents”. The Note is secured by, among other things, a Pledge and Security
Agreement, dated as of the date hereof, executed by Borrower in favor of Lender
(as the same may be amended, modified, supplemented or replaced from time to
time, the “Pledge”) encumbering Borrower’s membership interests in KBS SOR Plaza
Bellevue, LLC, a Delaware limited liability company (“Senior Borrower”), the
owner of certain real property located at 10800 -10900 NE 8th Street, Bellevue,
Washington, as more particularly described in the Loan Agreement. All
capitalized terms not otherwise defined herein shall have the meanings given to
them in the Loan Agreement.

C.
As a condition to Lender’s agreement to enter into the Loan Agreement, Guarantor
has agreed to enter into this Guaranty.

D.
Guarantor is the direct or indirect owner of Borrower and will benefit from the
Loan.

THEREFORE, to induce Lender to enter into the Loan Agreement, and in
consideration thereof, Guarantor unconditionally, absolutely and irrevocably
guarantees and agrees as follows:
1.
GUARANTY. Guarantor hereby unconditionally, absolutely and irrevocably
guarantees and promises to pay to Lender, or order, on demand, in lawful money
of the United States of America, in immediately available funds and to defend,
indemnify and hold harmless Lender, and each of its respective directors,
officers, employees, successors and assigns from and against any and all claims,
suits, liabilities (including, without limitation, strict liabilities and any
impairment of Lender’s security for the Loan), actions, or proceedings, any
obligations, debts, damages, losses, costs, expenses, fines, penalties, charges,
fees, judgments, awards, court costs, and legal or other expenses (including,
without limitation, attorneys’ fees and expenses and amounts paid in settlement
of whatever kind or nature), which Lender may incur as a direct or indirect
consequence of: (a) fraud or willful misrepresentation by Borrower, Senior
Borrower, Guarantor, [the Manager], [KBS Strategic Opportunity REIT, Inc.] (“KBS
REIT”), or any other Affiliate of Guarantor or KBS REIT (collectively, “Borrower
or any Affiliate”); (b) intentional physical waste of the Property by Senior
Borrower, Borrower or any Affiliate; (c) intentional misapplication or
misappropriation by Borrower, Senior Borrower, or any Affiliate of (i) proceeds
paid under any insurance policy by reason of damage, loss or destruction
affecting any portion of the Property, or (ii) any proceeds or awards resulting
from condemnation of all or any part of the Property or any deed given in lieu
thereof; (d) intentional misapplication or misappropriation by Borrower or
Senior Borrower or any Affiliate of rents received after receipt by such party
of any notice of


23445463.7

--------------------------------------------------------------------------------



Loan No. 757420

default, foreclosure or the exercise of the power of sale under the Pledge or
the Deed of Trust or any other remedies by Lender or Senior Lender upon a
default by Borrower or Senior Borrower; (e) intentional misappropriation or
misapplication by Borrower, Senior Borrower or any Affiliate of any funds
disbursed to Borrower or Senior Borrower from any account which is collateral
for the Loan; or (f) Borrower’s breach of the covenants set forth in Section
9.17(a) of the Loan Agreement.
2.
EXCEPTIONS; FULL RECOURSE. Notwithstanding the foregoing, or anything to the
contrary contained in this Guaranty or the other Loan Documents, the limitation
on liability set forth in Section 1 above shall be null and void and completely
inapplicable, and Guarantor shall be fully and personally liable for the payment
and performance of all obligations set forth in the Loan Agreement and the other
Loan Documents, including the payment of all principal, interest and other
amounts under the Note, in immediately available funds, upon the occurrence of
(a) any event referred to in Section 11.1(f)(i) of the Loan Agreement (provided,
that, for purposes of this Guaranty, the 60-day time period for dismissal
referred to in Section 11.1(f)(i) of the Loan Agreement shall be increased to
120 days), or (b) any event referred to in Section 11.1(g) of the Loan
Agreement.

3.
NO WAIVER, RELEASE OR IMPAIRMENT. Nothing contained in this Guaranty shall be
deemed to waive, release, affect or impair the indebtedness evidenced by the
Loan Documents or the obligations of Borrower under the Loan Documents, or the
liens and security interests created by the Loan Documents, or Lender’s rights
to enforce its rights and remedies under the Loan Documents and under this
Guaranty or the indemnity provided herein, in the Loan Documents or in
connection with the Loan, or otherwise provided in equity or under applicable
law, including, without limitation, the right to pursue any remedy for
injunctive or other equitable relief, or any suit or action in connection with
the preservation, enforcement or foreclosure of the liens, pledges, assignments
and security interests which are now or at any time hereafter security for the
payment and performance of all obligations under the Loan Agreement or in the
other Loan Documents. The provisions of Sections 1 and 2 of this Guaranty shall
prevail and control over any contrary provisions elsewhere in this Guaranty or
the other Loan Documents.

4.
REMEDIES. If Guarantor fails to promptly perform its obligations under this
Guaranty, Lender may from time to time, and without first requiring performance
by Borrower or exhausting any or all security for the Loan, bring any action at
law or in equity or both to compel Guarantor to perform its obligations
hereunder, and to collect in any such action compensation for all loss, cost,
damage, injury and expense sustained or incurred by Lender as a direct or
indirect consequence of the failure of Guarantor to perform its obligations
hereunder, together with interest thereon at the rate of interest applicable to
the principal balance of the Note.

5.
RIGHTS OF LENDER. Guarantor authorizes Lender, without giving notice to
Guarantor or obtaining Guarantor’s consent and without affecting the liability
of Guarantor, from time to time to: (a) renew, modify or extend all or any
portion of Borrower’s obligations under the Note or any of the other Loan
Documents; (b) declare all sums owing to any Lender under the Note and the other
Loan Documents due and payable upon the occurrence of a Default (as defined in
the Loan Agreement) under the Loan Documents; (c) make non‑material changes in
the dates specified for payments of any sums payable in periodic installments
under the Note or any of the other Loan Documents; (d) otherwise modify the
terms of any of the Loan Documents, except for (i) increases in the principal
amount of the Note or changes in the manner by which interest rates, fees or
charges are calculated under the Note and the other Loan Documents (Guarantor
acknowledges that if the Note or other Loan Documents so provide, said interest
rates, fees and charges may vary from time to time) or (ii) advancement of the
Maturity Date of the Note where no Default has occurred under the Loan
Documents; (e) take and hold security for the performance of Borrower’s
obligations under the Note or the other Loan Documents and exchange, enforce,
waive and release any such security; (f) apply such security and direct the
order or manner of sale thereof as Lender in its discretion may determine;
(g) release, substitute or add any one or more endorsers of the Note or
guarantors of Borrower’s obligations under the


2

--------------------------------------------------------------------------------



Loan No. 757420

Note or the other Loan Documents; (h) apply payments received by Lender from
Borrower to any obligations of Borrower to Lender, in such order as Lender shall
determine in its sole discretion, whether or not any such obligations are
covered by this Guaranty; (i) assign this Guaranty in whole or in part; and (j)
assign, transfer or negotiate all or any part of the indebtedness evidenced by
the Note and the other Loan Documents.
6.
GUARANTOR’S WAIVERS. Guarantor waives: (a) any defense based upon any legal
disability or other defense of Borrower, any other guarantor or other person, or
by reason of the cessation or limitation of the liability of Borrower from any
cause other than full payment of all sums payable under the Note or any of the
other Loan Documents; (b) any defense based upon any lack of authority of the
officers, directors, partners, managers, members or agents acting or purporting
to act on behalf of Borrower, Senior Borrower, Guarantor or any principal of
Borrower, Senior Borrower or Guarantor or any defect in the formation of
Borrower, Senior Borrower, Guarantor or any principal of Borrower, Senior
Borrower or Guarantor; (c) any defense based upon the application by Borrower of
the proceeds of the Loan for purposes other than the purposes represented by
Borrower to Lender or intended or understood by Lender or Guarantor; (d) any
right and defense arising out of an election of remedies by Lender, even though
that election of remedies, such as a nonjudicial foreclosure with respect to
security for a guaranteed obligation, has destroyed Guarantor’s rights of
subrogation and reimbursement against Borrower; (e) any defense based upon
Lender’s failure to disclose to Guarantor any information concerning Borrower’s
financial condition or any other circumstances bearing on Borrower’s ability to
pay all sums payable under the Note or any of the other Loan Documents; (f) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in any other respects more
burdensome than that of a principal; (g) any defense based upon Lender’s
election, in any proceeding instituted under the Federal Bankruptcy Code, of the
application of Section 1111(b)(2) of the Federal Bankruptcy Code or any
successor statute; (h) any defense based upon any borrowing or any grant of a
security interest under Section 364 of the Federal Bankruptcy Code; (i) any
right of subrogation, any right to enforce any remedy which Lender may have
against Borrower and any right to participate in, or benefit from, any security
for the Note or the other Loan Documents, now or hereafter held by Lender; (j)
presentment, demand, protest and notice of any kind; and (k) the benefit of any
statute of limitations affecting the liability of Guarantor hereunder or the
enforcement hereof. Without limiting the generality of the foregoing or any
other provision hereof, Guarantor further expressly waives to the extent
permitted by law any and all rights and defenses, including without limitation
any rights of subrogation, reimbursement, indemnification and contribution,
which might otherwise be available to Guarantor under the laws of the State of
California. Finally, Guarantor agrees that the performance of any act or any
payment which tolls any statute of limitations applicable to the Note or any of
the other Loan Documents shall similarly operate to toll the statute of
limitations applicable to Guarantor’s liability hereunder.

7.
GUARANTOR’S WARRANTIES. Guarantor warrants, represents, covenants and
acknowledges that: (a) Lender would not make the Loan but for this Guaranty; (b)
there are no conditions precedent to the effectiveness of this Guaranty; (c)
Guarantor has established adequate means of obtaining from sources other than
Lender, on a continuing basis, financial and other information pertaining to
Borrower’s and Senior Borrower’s financial condition, the Property and
Borrower’s activities relating thereto and the status of Borrower’s performance
of obligations under the Loan Documents, and Guarantor agrees to keep adequately
informed from such means of any facts, events or circumstances which might in
any way affect Guarantor’s risks hereunder and Lender has made no representation
to Guarantor as to any such matters; (d) the most recent financial statements of
Guarantor previously delivered to Lender are true and correct in all respects,
have been prepared in accordance with generally accepted accounting principles
consistently applied (or other principles acceptable to Lender) and fairly
present the financial condition of Guarantor as of the respective dates thereof,
and no material adverse change has occurred in the financial condition of
Guarantor since the respective dates thereof; and (e) Guarantor has not and will
not, without the prior written consent of Lender, sell, lease, assign,


3

--------------------------------------------------------------------------------



Loan No. 757420

encumber, hypothecate, transfer or otherwise dispose of all or substantially all
of Guarantor’s assets, or any interest therein, other than in the ordinary
course of Guarantor’s business.
8.
SUBORDINATION. Guarantor subordinates all present and future indebtedness owing
by Borrower to Guarantor to the obligations at any time owing by Borrower to
Lender under the Note and the other Loan Documents. Guarantor assigns all such
indebtedness to Lender as security for this Guaranty, the Note, and the other
Loan Documents. Guarantor agrees to make no claim for such indebtedness until
all obligations of Borrower under the Note and the other Loan Documents have
been fully discharged. Guarantor agrees that it will not take any action or
initiate any proceedings, judicial or otherwise, to enforce Guarantor’s rights
or remedies with respect to any such indebtedness, including without limitation
any action to enforce remedies with respect to any defaults under such
indebtedness or to any collateral securing such indebtedness or to obtain any
judgment or prejudgment remedy against Borrower or any such collateral.
Guarantor also agrees that it will not commence or join with any other creditor
or creditors of Borrower in commencing any bankruptcy, reorganization or
insolvency proceedings against Borrower. Guarantor further agrees not to assign
all or any part of such indebtedness unless Lender is given prior notice and
such assignment is expressly made subject to the terms of this Guaranty. If
Lender so requests, (a) all instruments evidencing such indebtedness shall be
duly endorsed and delivered to Lender, (b) all security for such indebtedness
shall be duly assigned and delivered to Lender, (c) such indebtedness shall be
enforced, collected and held by Guarantor as trustee for Lender and shall be
paid over to Lender on account of the Loan, but without reducing or affecting in
any manner the liability of Guarantor under the other provisions of this
Guaranty, and (d) Guarantor shall execute, file and record such documents and
instruments and take such other action as Lender deems necessary or appropriate
to perfect, preserve and enforce Lender’s rights in and to such indebtedness and
any security therefor. If Guarantor fails to take any such action, Lender, as
attorney-in-fact for Guarantor, is hereby authorized to do so in the name of
Guarantor. The foregoing power of attorney is coupled with an interest and
cannot be revoked.

9.
BANKRUPTCY OF BORROWER. In any bankruptcy or other proceeding in which the
filing of claims is required by law, Guarantor shall file all claims which
Guarantor may have against Borrower relating to any indebtedness of Borrower to
Guarantor and shall assign to Lender all rights of Guarantor thereunder. If
Guarantor does not file any such claim, Lender, as attorney-in-fact for
Guarantor, is hereby authorized to do so in the name of Guarantor or, in
Lender’s discretion, to assign the claim to a nominee and to cause proof of
claim to be filed in the name of Lender’s nominee. The foregoing power of
attorney is coupled with an interest and cannot be revoked. Lender or its
nominee shall have the right, in its reasonable discretion, to accept or reject
any plan proposed in such proceeding and to take any other action which a party
filing a claim is entitled to do. In all such cases, whether in administration,
bankruptcy or otherwise, the person or persons authorized to pay such claim
shall pay to Lender the amount payable on such claim and, to the full extent
necessary for that purpose, Guarantor hereby assigns to Lender all of
Guarantor’s rights to any such payments or distributions; provided, however,
Guarantor’s obligations hereunder shall not be satisfied except to the extent
that Lender receives cash by reason of any such payment or distribution. If
Lender receives anything hereunder other than cash, the same shall be held as
collateral for amounts due under this Guaranty. If all or any portion of the
obligations guaranteed hereunder are paid or performed, the obligations of
Guarantor hereunder shall continue and shall remain in full force and effect in
the event that all or any part of such payment or performance is avoided or
recovered directly or indirectly from Lender as a preference, fraudulent
transfer or otherwise under the Bankruptcy Code or other similar laws,
irrespective of (a) any notice of revocation given by Guarantor prior to such
avoidance or recovery, or (b) full payment and performance of all of the
indebtedness and obligations evidenced and secured by the Loan Documents.

10.
LOAN SALES AND PARTICIPATIONS; DISCLOSURE OF INFORMATION. Subject to the
limitations set forth in the Loan Agreement, Guarantor agrees that Lender may
elect, at any time, to sell, assign, or grant participations in all or any
portion of its rights and obligations under the Loan Documents and this
Guaranty, and that any such sale, assignment or participation may be


4

--------------------------------------------------------------------------------



Loan No. 757420

to one or more financial institutions, private investors, and/or other entities,
at Lender’s sole discretion. Guarantor further agrees that Lender may
disseminate to any such actual or potential purchaser(s), assignee(s) or
participant(s) all documents and information (including, without limitation, all
financial information) which has been or is hereafter provided to or known to
Lender with respect to: (a) the Property and its operation; (b) any party
connected with the Loan (including, without limitation, Guarantor, Borrower,
Senior Borrower, any partner of Borrower or Senior Borrower, any constituent
partner of Borrower or Senior Borrower, any other guarantor and any non-borrower
trustor); and/or (c) any lending relationship other than the Loan which Lender
may have with any party connected with the Loan; provided, however, any
recipients of any Non-Public Information shall have signed a commercially
reasonable confidentiality agreement with respect to such Non-Public Information
prior to receiving the same. In the event of any such sale, assignment or
participation, Lender and the parties to such transaction shall share in the
rights and obligations of Lender as set forth in the Loan Documents only as and
to the extent they agree among themselves. In connection with any such sale,
assignment or participation, Guarantor further agrees that the Guaranty shall be
sufficient evidence of the obligations of Guarantor to each purchaser, assignee,
or participant, and upon written request by Lender, Guarantor shall, within
fifteen (15) days after request by Lender, (x) deliver to Lender and any other
party designated by Lender, an estoppel certificate, in form and substance
acceptable to Lender, verifying for the benefit of Lender and any such other
party the status, terms and provisions of this Guaranty, and (y) enter into such
amendments or modifications to this Guaranty and the Loan Documents as Lender
may reasonably request in order to evidence and facilitate any such sale,
assignment, or participation without impairing Guarantor’s rights or increasing
Guarantor’s obligations hereunder.
Anything in this Agreement to the contrary notwithstanding, and without the need
to comply with any of the formal or procedural requirements of this Agreement,
including this Section, any lender may at any time and from time to time pledge
and assign all or any portion of its rights under all or any of the Loan
Documents to a Federal Reserve Bank; provided that no such pledge or assignment
shall release such lender from its obligations thereunder.
11.
ADDITIONAL, INDEPENDENT AND UNSECURED OBLIGATIONS. This Guaranty is a continuing
guaranty of payment and not of collection and cannot be revoked by Guarantor and
shall continue to be effective with respect to any indebtedness referenced in
Sections 1 and 2 hereof arising or created after any attempted revocation hereof
or after the death of Guarantor (if Guarantor is a natural person, in which
event this Guaranty shall be binding upon Guarantor’s estate and Guarantor’s
legal representatives and heirs). The obligations of Guarantor hereunder shall
be in addition to and shall not limit or in any way affect the obligations of
Guarantor under any other existing or future guaranties unless said other
guaranties are expressly modified or revoked in writing. This Guaranty is
independent of the obligations of Borrower under the Note, the Pledge and the
other Loan Documents. Guarantor hereby authorizes and empowers Lender to
exercise, in its sole discretion, any rights and remedies, or any combination
thereof, which may then be available, since it is the intent and purpose of
Guarantor that the obligations hereunder shall be absolute, independent and
unconditional under any and all circumstances. Lender may bring a separate
action to enforce the provisions hereof against Guarantor without taking action
against Borrower or any other party or joining Borrower or any other party as a
party to such action. Except as otherwise provided in this Guaranty, this
Guaranty is not secured and shall not be deemed to be secured by any security
instrument unless such security instrument expressly recites that it secures
this Guaranty.

12.
ATTORNEYS’ FEES; ENFORCEMENT. If any attorney is engaged by Lender to enforce or
defend any provision of this Guaranty, or any of the other Loan Documents, or as
a consequence of any Default under the Loan Documents, with or without the
filing of any legal action or proceeding, Guarantor shall pay to Lender,
immediately upon demand all attorneys’ fees and costs incurred by Lender in
connection therewith, together with interest thereon from the date of such
demand until paid at the rate of interest applicable to the principal balance of
the Note as specified therein.


5

--------------------------------------------------------------------------------



Loan No. 757420

13.
RULES OF CONSTRUCTION. The term “Borrower” as used herein shall include both the
named Borrower and any other person at any time assuming or otherwise becoming
primarily liable for all or any part of the obligations of the named Borrower
under the Note and the other Loan Documents. The term “person” as used herein
shall include any individual, company, trust or other legal entity of any kind
whatsoever. If this Guaranty is executed by more than one person, the term
“Guarantor” shall include all such persons. When the context and construction so
require, all words used in the singular herein shall be deemed to have been used
in the plural and vice versa. All headings appearing in this Guaranty are for
convenience only and shall be disregarded in construing this Guaranty.

14.
CREDIT REPORTS. Each legal entity and individual obligated on this Guaranty
hereby authorizes Lender to order and obtain, from a credit reporting agency of
Lender’s choice, a third party credit report on such legal entity and
individual.

15.
GOVERNING LAW. This Guaranty shall be governed by, and construed in accordance
with, the laws of the State of California, except to the extent preempted by
federal laws or by the Florida Statutes referenced in Section 13.21 of the Loan
Agreement. Guarantor and all persons and entities in any manner obligated to
Lender under this Guaranty consent to the jurisdiction of any federal or state
court within the State of California having proper venue and also consent to
service of process by any means authorized by California or federal law.

16.
ELECTRONIC DOCUMENT DELIVERIES. Documents required to be delivered pursuant to
this Guaranty shall be delivered by electronic communication and delivery,
including, the Internet, e-mail or intranet websites to which Lender has access
(including a commercial, third-party website such as www.Edgar.com
<http://www.Edgar.com> or a website sponsored or hosted by the Lender or
Borrower) provided that Lender has not notified Pledgor that it cannot or does
not want to receive electronic communications. Lender or Pledgor may, in their
discretion, agree to accept notices and other communications to it hereunder by
electronic delivery pursuant to procedures approved by it for all or particular
notices or communications. Documents or notices delivered electronically shall
be deemed to have been delivered twenty-four (24) hours after the date and time
on which the Lender or Pledgor posts such documents or the documents become
available on a commercial website and the Lender or Pledgor notifies the other
of said posting and provides a link thereto provided if such notice or other
communication is not sent or posted during the normal business hours of the
recipient, said posting date and time shall be deemed to have commenced as of
9:00 a.m. on the opening of business on the next business day for the recipient.

17.
MISCELLANEOUS. The provisions of this Guaranty will bind and benefit the heirs,
executors, administrators, legal representatives, nominees, successors and
assigns of Guarantor, and Lender. The liability of all persons and entities who
are in any manner obligated hereunder shall be joint and several. If any
provision of this Guaranty shall be determined by a court of competent
jurisdiction to be invalid, illegal or unenforceable, that portion shall be
deemed severed from this Guaranty and the remaining parts shall remain in full
force as though the invalid, illegal or unenforceable portion had never been
part of this Guaranty. This Guaranty shall be deemed to be continuing in nature
and shall remain in full force and effect and shall survive the exercise of any
remedy by Lender under the Pledge or any of the other Loan Documents, including
without limitation any foreclosure or deed in lieu thereof.

18.
ADDITIONAL PROVISIONS. Such additional terms, covenants and conditions as may be
set forth on any exhibit executed by Guarantor and attached hereto which recites
that it is an exhibit to this Guaranty are incorporated herein by this
reference.

19.
ENFORCEABILITY. Guarantor hereby acknowledges that: (a) the obligations
undertaken by Guarantor in this Guaranty are complex in nature, and (b) numerous
possible defenses to the enforceability of these obligations may presently exist
and/or may arise hereafter, and (c) as part of Lender’s consideration for
entering into this transaction, Lender has specifically bargained for


6

--------------------------------------------------------------------------------



Loan No. 757420

the waiver and relinquishment by Guarantor of all such defenses, and (d)
Guarantor has had the opportunity to seek and receive legal advice from skilled
legal counsel in the area of financial transactions of the type contemplated
herein. Given all of the above, Guarantor does hereby represent and confirm to
Lender that Guarantor is fully informed regarding, and that Guarantor does
thoroughly understand: (i) the nature of all such possible defenses, and (ii)
the circumstances under which such defenses may arise, and (iii) the benefits
which such defenses might confer upon Guarantor, and (iv) the legal consequences
to Guarantor of waiving such defenses. Guarantor acknowledges that Guarantor
makes this Guaranty with the intent that this Guaranty and all of the informed
waivers herein shall each and all be fully enforceable by Lender, and that
Lender is induced to enter into this transaction in material reliance upon the
presumed full enforceability thereof.
20.
WAIVER OF RIGHT TO TRIAL BY JURY. TO THE EXTENT PERMITTED BY THEN APPLICABLE
LAW, EACH PARTY TO THIS GUARANTY, AND BY ITS ACCEPTANCE HEREOF, LENDER, HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION (a) ARISING UNDER THE LOAN DOCUMENTS, INCLUDING, WITHOUT
LIMITATION, ANY PRESENT OR FUTURE MODIFICATION THEREOF OR (b) IN ANY WAY
CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR
ANY OF THEM WITH RESPECT TO THE LOAN DOCUMENTS (AS NOW OR HEREAFTER MODIFIED) OR
ANY OTHER INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION
HEREWITH, OR THE TRANSACTIONS RELATED HERETO OR THERETO, IN EACH CASE WHETHER
NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN CONTRACT OR TORT OR
OTHERWISE; AND EACH PARTY AND LENDER HEREBY AGREE AND CONSENT THAT ANY PARTY TO
THIS GUARANTY AND LENDER MAY FILE AN ORIGINAL COUNTERPART OR A COPY OF THIS
SECTION WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT OF THE PARTIES HERETO
AND LENDER TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY. THIS PROVISION IS A
MATERIAL INDUCEMENT FOR LENDER TO MAKE THE LOAN TO BORROWER.


7

--------------------------------------------------------------------------------



Loan No. 757420

IN WITNESS WHEREOF, Guarantor duly executed this Guaranty as of the date first
written above.
“Guarantor”
KBS SOR PROPERTIES, LLC,
a Delaware limited liability company
By:
KBS STRATEGIC OPPORTUNITY LIMITED PARTNERSHIP,
a Delaware limited partnership,
its sole member

By:
KBS STRATEGIC OPPORTUNITY REIT, INC.,
a Maryland corporation,
its sole general partner

By:
/s/ David E. Snyder

David E. Snyder
Chief Financial Officer


Address of Guarantor:

c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn:    Todd Smith    
Tel:    (949) 797-0338
Fax:    (949) 417-6520


With a copy to:
c/o KBS Capital Advisors LLC
620 Newport Center Drive, Suite 1300
Newport Beach, CA 92660
Attn:    Jeff Waldvogel    
Tel:    (949) 797-0327
Fax:    (949) 417-6520



Signature Page – Limited Guaranty

--------------------------------------------------------------------------------



Loan No. 757420

Address of Lender:


c/o Principal Real Estate Investors, LLC
801 Grand Avenue
Des Moines, Iowa 50392-0301
Attention:
Commercial Loan Servicing

Loan 757420, Matt Stump
Telephone No.:
515.235.9241

Facsimile No.:
888.388.8425

Email:
stump.matt@principal.com

with a copy to:
The Principal Financial Group
711 High Street
Des Moines, Iowa 50392-0301
Attention:
Anne R. Cook

Fax:
(866) 496.6527

E-mail:
cook.anne@principal.com


Signature Page – Limited Guaranty